DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	 Claims 1-20 are pending.
	Claims 19 have been amended.

Response to Arguments
3.	The claim objection with respect to claim 19 is hereby withdrawn in light of the claim amendment presented 10/13/2020. 
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. 
Applicant argues that Liu and Stolortz fails to teach steps “A)   determining at least one pseudo client IP address using first log information and second log information” and “(C) responsive to a name resolution request, said name resolution request including said at least one resolver IP address, said rendezvous service using said at least one pseudo client IP address instead of said resolver IP address to resolve said name” examiner respectfully disagrees.
Regarding step A), Liu Paragraph [0192], teaches an IP address (pseudo client IP address) determined based on two types of information such as mapping of hostnames to the server, and plurality of information collected from the probes. Therefore, Liu’s resolving the IP address using mapping of host names, and probe information teaches the claimed feature of  determining Pseudo client IP address using first log information and second log information in The Examiner describes Liu using "latency information," but not the determination of a pseudo client IP address using the claimed first and second log information” however, as discussed above and on the Office Action, Liu teaches resolving the IP  based hostname mappings and collected log information (e.g. latency)).
Regarding step C), Liu teaches resolving DNS request to an IP address based on hostname mappings and collected information as disclosed in paragraph [0192]. In other words the limitation in step C is resolving DNS requests to IP address without resolver IP address involvement. Therefore, the cited portion of Liu’s resolving DNS request to an IP address teaches does not involve resolver IP address. Furthermore, Applicant’s argument include a statement “Note that a pseudo client IP address is not the IP address from which content is to be delivered to the client. A pseudo client IP address is an address used instead of the resolver address to resolve a name (e.g., a hostname).  As explained in the application, when a request is made by a client, the pseudo client IP address may be a better approximation of the requesting client's location than the resolver address associated with the request or the client. And so a name resolution that uses a pseudo client IP address may be better ("optimal") than a name resolution that uses the resolver address associated with the request. However, the claims do not include such definition for the “pseudo client IP address” and claim 16 define the pseudo client IP address “wherein said at least one pseudo client IP address comprises at least one actual client IP address.” In other words, the pseudo client IP address is an IP address.  Therefore, Examiner applied a broadest reasonable interpretation to the “pseudo client IP address” in light of the specification. 
Examiner’s Note:   Examiner suggest amending the “pseudo client IP address” with the above definition based on the specification may advance the prosecution. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-7, 10-15, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 2006/0112176 hereinafter referred to as Liu) in view of Stolorz et al. (US 2003/0065762 hereinafter referred to as Stolorz). 

	Regarding claim 1,

“A computer-implemented method in a content delivery (CD) network, the method comprising: (A)   determining at least one pseudo client IP address using first log information and second log information” (Liu [0192], Resolving DNS requests to IP address (pseudo client IP address)  based on mapping of hostnames to the server and information from plurality of  probes).
“said first log information being from a rendezvous service in said content delivery (CD) network” (Liu [0192] [0023], The mapping of hostnames to the servers is DNS resolution service (rendezvous service). The DNS resolution service is implemented in a content delivery network (CDN) (content delivery (CD)) to provide the DNS functionality).
“said second log information being from at least one probe service in said CD network, said second log information including at least one client IP address associated with at least one second request to said at least one probe service; and” (Liu [0043] [2019][0050], Plurality of probes for providing information. Liu further teaches latency information for particular client associated with client’s request. The latency information obtained by requesting the latency probe (second request to said at least one probe service). The latency information includes DNS client IP address).
“(C)    responsive to a name resolution request” “said rendezvous service using said at least one pseudo client IP address instead of said resolver IP address to resolve said name.” (Liu [0192] [0436], Teaches returning IP address for given host name in response to a DNS request from a client. The DNS request is resolved by selecting server IP address from plurality of servers. Thus, resolver IP address is not used to replace the server IP address or to be used as the server’s IP address).

“said first log information including at least one resolver IP address associated with at least one first request made at said rendezvous service, and” 
“said name resolution request including said at least one resolver IP address,
“(B)    making an association between (i) said at least one pseudo client IP address and (ii) said at least one resolver IP address; and then” 
Stoloroz teaches:
“said first log information including at least one resolver IP address associated with at least one first request made at said rendezvous service, and” “said name resolution request including said at least one resolver IP address” (Stoloroz [0047], Teaches a resolver IP address (one resolver IP address) information to be used for DNS system, and using the resolver’s IP address from the DNS request for determining a particular IP address).
 “(B)    making an association between (i) said at least one pseudo client IP address and (ii) said at least one resolver IP address; and then” (Stoloroz [0047], The resolver IP address will be used to determine a return IP address (association between the one pseudo client IP address and as least one resolver IP address) for DNS request based on the resolver IP address).
Both Liu and Stolorz teach Domain Name Service (DNS), therefore, it would have been obvious to one with ordinary skill in the art at the time of  invention to modify Liu to use a resolver IP address in DNS system for determining a particular IP address of a server associated with DNS request as disclosed by Stolorz, because such feature would determine client’s location from the resolver’s IP, and serving  the client from the nearest  server (Stolorz 

	Regarding claim 2, Liu in view of Stolorz teaches all the limitations of claim 1.
Liu teaches:
“wherein said first log information also includes a first at least one name, and wherein said second log information also includes a second at least one name, and wherein said determining in (A) uses said first at least one name and said second at least one name to determine said at least one pseudo client IP address.” (Liu [0192] [0220], The DNS mapping information include hostnames to IP address mapping (said first log information also includes first at least one name) and resolving DNS request based on the mapping information and latency information (determining said at least one pseudo client IP address). The latency information also collected from a server that is configured for hostnames (said second information log information also includes a second at least one name)).

	Regarding claim 3, Liu in view of Stolorz teaches all the limitations of claim 2
Stolorz teaches:
“wherein said association in (B) associates a particular pseudo client IP address per name” (Stolorz [0047], Teaches location based correlation  between the  resolver IP address and  the IP address to be returned  in response to DNS request of the URL. The URL contains the hostname).
Both Liu and Stolorz teach Domain Name Service (DNS), therefore, it would have been obvious to one with ordinary skill in the art at the time of  invention to modify Liu to use a 

	Regarding clam 4, Liu in view of Stolorz teaches all the limitations of claim 3
Liu teaches:
“wherein said at least one pseudo client IP address is based, at least in part, on a number of requests associated with a name within a time interval” (Liu [0161]-[0164], showing how many times a given IP address was given out in predefined period of time for given domain).

	Regarding claim 5, Liu in view of Stolorz teaches all the limitations of claim 2
Liu teaches:
“wherein said first at least one name comprises a first at least one property name, and wherein said second at least one name comprises a second at least one property name” (Liu [0192][0220][0150], The DNS resolution is associated with hostnames in DNS record and latency information as discussed in claim 2). The hostnames are assigned domain names for host computer as known in the industry.

	Regarding claim 6, Liu in view of Stolorz teaches all the limitations of claim 5
Liu teaches:
Liu [0151] teaches resolving DNS request of particular hostname to particular IP address).

	Regarding claim 7, Liu in view of Stolorz teaches all the limitations of claim 5
Stolorz teaches:
“wherein said association in (C) associates a particular pseudo client IP address with a particular resolver IP address.” (Stolorz [0047], the resolver IP address will be used to determine a return IP address (association between the one pseudo client IP address and as least one resolver IP address) for DNS request based on the resolver IP address).
Liu and Stolorz teach Domain Name Service (DNS), therefore, it would have been obvious to one with ordinary skill in the art at the time of  invention to modify Liu to use a resolver IP address in DNS system for determining a particular IP address of a server associated with DNS request as disclosed by Stolorz, because such feature would determine client’s location from the resolver’s IP, and serving  the client from the nearest  server (Stolorz [0062][0072]) and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

	Regarding claim 10, Liu in view of Stolorz teaches all the limitations of claim 1.
Stolorz teaches:
   “wherein said at least one first request made at said rendezvous service comprises multiple first requests made at said rendezvous service.”(Stolorz [0047] [0080] [082], teaches DNS resolution request from browser’s resolver. Plurality of DNS requests and processing the requests based on policies).
Both Liu and Stolorz teach Domain Name Service (DNS), therefore, it would have been obvious to one with ordinary skill in the art at the time of  invention to modify Liu to resolve multiple DNS requests as disclosed by Stolorz, in order to provide DNS resolutions for multiple requests based on geographical location (Stolorz [0082]), and would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

	Regarding claim 11, Liu in view of Stolorz teaches all the limitations of claim 10.
Stolorz teaches:
  “wherein said multiple first requests were made from multiple clients” (Stolodrz [0082], Multiple requests from North America and from Europe).
Both Liu and Stolorz teach Domain Name Service (DNS), therefore, it would have been obvious to one with ordinary skill in the art at the time of  invention to modify Liu to resolve multiple DNS requests as disclosed by Stolorz, in order to provide DNS resolutions for multiple requests based on geographical location (Stolorz [0082]), and would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

	Regarding claim 12, Liu in view of Stolorz teaches all the limitations of claim 1.
Liu teaches:
(Liu [0219], the latency information collected by sending request whenever a request received from a client).

	Regarding claim 13, Liu in view of Stolorz teaches all the limitations of claim 12
Liu teaches:
  “wherein said multiple second requests were made to multiple probe services” (Liu [0349] [0219], plurality of latency probes for providing latency information. Latency probes are configured for providing the latency based on request).

	Regarding claim 14, Liu in view of Stolorz teaches all the limitations of claim 1.  
Liu teaches:
  “ wherein said first log information includes first times associated with said at least one first request made at said rendezvous service, and” (Liu[0161], teaches a domain name resolution or the last 24 hours for given IP address (first times associated with first request made to said rendezvous service)) “wherein said second log information includes second times associated with said at least one second request to said at least one probe service, and wherein said determining in (A) is based, at least in part, on said first times and said second times” (Liu [0324][00368][0192], the probe information obtained from the probes has  a timestamp. Furthermore, the latency metric also has latency value and timestamp at which the latency is measured (second log information includes second times associated with at least one pore service).Resolving DNS requests to IP address (pseudo client IP address)  based on mapping of hostnames to the server and information from the plurality of  probes).

	Regarding claim 15, Liu in view of Stolorz teaches all the limitations of claim 1.  
Stolorz: 
“updating said association based on updated first log information and/or second log information” (Stolorz [0047][0062][0113], teaches correlation between resolver IP address and the IP address to be returned for the DNS request based on multiple policies. The location of the client is vary from one location to another location. Thus, the IP address to be returned will be changed. Stolorz further teaches using load information of names server for selecting the name server for the DNS resolution).
Both Liu and Stolorz teach Domain Name Service (DNS), therefore, it would have been obvious to one with ordinary skill in the art at the time of  invention to modify Liu to use a resolver IP address in DNS system for determining a particular IP address of a server associated with DNS request as disclosed by Stolorz, because such feature would determine client’s location from the resolver’s IP, and serving  the client from the nearest server (Stolorz [0062][0072]) and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

	Regarding claim 17, Liu in view of Stolorz teaches all the limitations of claim 1.  
Liu teaches:
   “wherein, for at least some requests of said at least one second request, said at least one probe service responds to or redirects said at least some requests.” (Liu [0219], Collecting latency information by requesting the latency probes and receiving responses).


Liu teaches:
“herein said at least one probe service comprises at least one cache service” (Liu [0353], the latency probe maintain the latency metrics).

	Regarding claim 19,
Liu teaches:
“ An article of manufacture, comprising non-transitory computer- readable media having computer-readable instructions stored thereon, the computer-readable instructions including instructions for implementing a 30computer-implemented method, said method operable on a device comprising hardware including memory and at least one processor and running a content delivery CD service said hardware, said method operable in a CD network” (Liu [0023][0072], Teaches distributed DNS network for content delivery network (CDN). Liu further teaches a machine-readable medium for carrying one or more sequences of instruction to be executed by a processor for implementing the DNS (claim 20).  The CDN comprises distributed plurality of points of presences (POPSs) for content distribution).
“said method comprising:(A) determining at least one pseudo client IP address using first log information and second log information,” (Liu [0192], Resolving DNS requests to IP address (pseudo client IP address)  based on mapping of hostnames to the server and information from plurality of  probes).
“ssaid first log information being from a rendezvous service in said content delivery (CD) network,” (Liu [0192] [0023], the mapping of hostnames to the servers is DNS resolution service (rendezvous service). The DNS resolution service is implemented in a content delivery network (CDN) (content delivery (CD)) to provide the DNS functionality).
 “and said second log information being from at least one probe service in 10said CD network, said second log information including at least one client IP address associated with at least one second request to said at least one probe service; and” (Liu [0043] [2019][0050], Plurality of probes for providing information. Liu further teaches latency information for particular client associated with client’s request. The latency information obtained by requesting the latency probe (second request to said at least one probe service). The latency information includes DNS client IP address).
 “then,  15(C) responsive to a name resolution request,”, “ said rendezvous service using said at least one pseudo client IP address instead of said resolver IP address to resolve said name”  (Liu [0192] [0436], Teaches returning IP address for given host name in response to a DNS request from a client. The DNS request is resolved by selecting server IP address from plurality of servers. Thus, resolver IP address is not used to replace the server IP address or to be used as the server’s IP address).
Liu does not teach:
“said first log information including at least one resolver IP address associated with at least one first request made at said rendezvous service, and” 
 “(B)    making an association between (i) said at least one pseudo client IP address and (ii) said at least one resolver IP address; and then” 
“said name resolution request including said at least one resolver IP address,
Stolorz teaches:
” (Stolorz [0047], Teaches a resolver IP address (one resolver IP address) information to be used for DNS system, and using the resolver’s IP address from the DNS request for determining a particular IP address).
 “(B)    making an association between (i) said at least one pseudo client IP address and (ii) said at least one resolver IP address; and then” (Stolorz [0047], The resolver IP address will be used to determine a return IP address (association between the one pseudo client IP address and as least one resolver IP address) for DNS request based on the resolver IP address).
Both Liu and Stolorz teach Domain Name Service (DNS), therefore, it would have been obvious to one with ordinary skill in the art at the time of  invention to modify Liu to use a resolver IP address in DNS system for determining a particular IP address of a server associated with DNS request as disclosed by Stolorz, because such feature would determine client’s location from the resolver’s IP, and serving  the client from the nearest  server (Stolorz [0062][0072]) and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

	Regarding claim 20,
Liu teaches:
“A device, in a content delivery (CD) network, said device comprising: (a) hardware including memory and at least one processor, and (b) a CD service running on said hardware, (Liu [0023], Content delivery network (CDN) (CD service running on hardware) for providing a content. The CDN comprises distributed DNS network).
“(A) determines at least one pseudo client IP address using first log 25information and second log information” (Liu [0192], Resolving DNS requests to IP address (pseudo client IP address)  based on mapping of hostnames to the server and information from plurality of  probes).
“said first log information being from a rendezvous service in said content delivery (CD) network,” (Liu [0192] [0023], The mapping of hostnames to the servers is DNS resolution service (rendezvous service). The DNS resolution service is implemented in a content delivery network (CDN) (content delivery (CD)) to provide the DNS functionality).
 “said second log information being from at least one probe service in said CD network, said second log information including at least one client IP address associated with at least one second request to said at least one probe service; and” (Liu [0043] [2019][0050], Plurality of probes for providing information. Liu further teaches latency information for particular client associated with client’s request. The latency information obtained by requesting the latency probe (second request to said at least one probe service). The latency information includes DNS client IP address).
 “(C) responsive to a name resolution request,”,” use said at least one pseudo client IP address instead of said resolver IP address to resolve said 10name” (Liu [0192] [0436], Teaches returning IP address for given host name in response to a DNS request from a client. The DNS request is resolved by selecting server IP address from plurality of servers. Thus, resolver IP address is not used to replace the server IP address or to be used as the server’s IP address).
Liu does not teach:
 (Stolorz [0047], Teaches a resolver IP address (one resolver IP address) information to be used for DNS system, and using the resolver’s IP address from the DNS request for determining a particular IP address).
 “5(B) makes an association between (i) said at least one pseudo client IP address and (ii) said at least one resolver IP address; and then,” (Stolorz [0047], The resolver IP address will be used to determine a return IP address (association between the one pseudo client IP address and as least one resolver IP address) for DNS request based on the resolver IP address).
Both Liu and Stolorz teach Domain Name Service (DNS), therefore, it would have been obvious to one with ordinary skill in the art at the time of  invention to modify Liu to use a resolver IP address in DNS system for determining a particular IP address of a server associated with DNS request as disclosed by Stolorz, because such feature would determine client’s location from the resolver’s IP, and serving  the client from the nearest  server (Stolorz [0062][0072]) and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

	Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 2006/0112176 hereinafter referred to as Liu), in view of Stolorz et al. (US 2003/0065762 hereinafter referred to as Stolorz), and further in view of Holloway et al. (US 8,613,089 hereinafter referred to as Holloway).

	Regarding claim 8, Liu in view of Stolorz teaches all the limitations of claim 1

“wherein said association in (C) associates a particular pseudo client IP address with multiple property names” 
Holloway teaches:
 “wherein said association in (C) associates a particular pseudo client IP address with multiple property names” (Holloway col. 15 lines 15 -25, teach association between multiple domain names with the same IP).
Liu, Stolorz, and Holloway teach Domain Name Service (DNS), therefore, it would have been obvious to one with ordinary skill in the art at the time of  invention to modify Liu and Stolorz to determine the correlation of multiple domains with same IP address as disclosed by Holloway, such modification  protect a domain name attack by moving the domain names to different IP address (Holloway col. 15 lines 65-68), and would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

	Regarding claim 9, Liu in view of Stolorz, further in view of Holloway teaches all the limitations of claim 8.
Holloway teaches:
“ wherein said particular pseudo client IP address is global for all properties” (Holloway col. 15 lines 15 -25, using the same IP address for multiple domain names).
Liu, Stolorz, and Holloway teach Domain Name Service (DNS), therefore, it would have been obvious to one with ordinary skill in the art at the time of  invention to modify Liu and Stolorz to determine the correlation of multiple domains with same IP address as disclosed by .

	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 2006/0112176 hereinafter referred to as Liu), in view of Stolorz et al. (US 2003/0065762 hereinafter referred to as Stolorz), and further in view of Bahl et al. (US 7,653 700 hereinafter referred to as Bahl).

	Regarding claim 16, Liu in view of Stolorz teaches all the limitations of claim 1.    
Bahl teaches:
 “wherein said at least one pseudo client IP address comprises at least one actual client IP address” (Bahl col. 11 lines 15-20 col. 2 lines 16-25,  teaches returning an actual IP address for DNS resolution. The IP address obtained by DNS resolution is will be used by a client to be connected with the web server).
Liu, Stolorz, and  Bahl teach Domain Name Service (DNS), therefore, it would have been obvious to one with ordinary skill in the art at the time of  invention to modify Liu and Stolorz to return an actual IP address to a client in DNS system as disclosed by Bahl in order to be connected with physical server based on retuned IP address by DNS system (col. 2 lines 16-25), and this would consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prime facie case of obviousness (MPEP 2143(A)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454